The opinion of the court was delivered by
Bennett, J.
— Wherever, in the grant of land, there is a well known and well ascertained place of beginning, that must govern, and the grant must be confined within the boundaries given in the deed. In the deed from Brush to Morrill, the place of beginning is the south east corner of lot No. 27, and the courses and distances are all specifically given in the description of the land, specified in the grant. The lots in question were supposed to contain, each, only one hundred acres and were originally run out for one hundred acre lots. The fact that they contain one hundred and twenty acres, each, can have no effect in giving a construction to this deed. The words, “ meaning to take three-fourths of lots No. 28 and 29,” cannot operate to extend the grant, beyond the boundaries given in the survey, and were, probably, added, upon the supposition that the lots contained but one hundred acres. The deed further adds ; ■“ containing 153 acres and 105 rods of ground,” the three acres and one hundred and five rods of which, were taken from another lot. Suppose that the lots, No. 28 and 29, had fallen short of one hundred acres, would it be pretended that we should shorten the lines in the survey, so that only three fourths of each lot should be included in the grant ? There can be no doubt as to the operation of this deed, and as little as to what was the true intention of the parties, at the time of its execution in 1795.
As the only ground of error,insisted upon in the argument,in the proceedings of the county court, relates to the construction given, by the court, to the deed, it is unnecessary to notice the other points, reserved in the bill of exceptions, any further than to say, that we see no error in them.
The judgment of the county court, is, therefore, affirmed.